Citation Nr: 0807323	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  05-28 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his companion


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

The veteran and his companion presented testimony before a 
Decision Review Officer (DRO) in October 2005 at the RO in 
San Juan, the Commonwealth of Puerto Rico.  A written 
transcript of the hearing testimony is included in the 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran submitted his original claim for service 
connection for PTSD in October 1986.  The RO denied that 
claim in rating decisions dated in February 1987 and July 
1989.  The veteran did not appeal those decisions, and they 
became final.  The veteran then filed a new claim for service 
connection for PTSD in January 1994.  The RO denied that 
claim in January 1998; the veteran appealed this decision.  
The Board, in a June 2004 decision, reopened the veteran's 
claim for service connection for PTSD and granted service 
connection for PTSD.  By a July 2004 rating decision, the RO 
assigned a 30 percent disability rating for PTSD from January 
28, 1994.  The veteran disagrees with this initial 30 percent 
disability rating, contending that his service-connected PTSD 
warrants a higher disability rating.

During the pendency of this appeal, VA revised the Schedule 
for Rating Disabilities for mental disorders, effective 
November 7, 1996, as set forth at 38 C.F.R. 
§§ 4.125-4.132.  See 61 Fed. Reg. 52695- 52702 (1996).  The 
Board is required to consider the claim in light of both the 
former and revised schedular rating criteria to determine 
whether an increased evaluation for the veteran's PTSD is 
warranted.  VA's Office of General Counsel (OGC) has 
determined that the amended rating criteria, if favorable to 
the claim, can be applied only for periods from and after the 
effective date of the regulatory change.  See VAOPGCPREC 3-
2000.  What remains unclear, however, is whether the "old" 
criteria can be applied prospectively, although the OGC, in 
VAOPGCPREC 7-2003 seems to indicate (this opinion is not 
entirely clear) that VA is no longer obligated to apply 
superseded rating schedule provisions prospectively for the 
period subsequent to the issuance of the revised rating 
criteria.  In any event, and given the confusing nature of 
this opinion, the undersigned, in giving the veteran all due 
consideration, if of the opinion that the old criteria should 
be applied prospectively.

That said, the RO did not review the veteran's PTSD rating 
for the period from January 28, 1994 to November 7, 1996, 
under the old criteria.  To accord the veteran due process of 
law, the appeal must be remanded in order for the veteran to 
be given notice of the prior version of the criteria and to 
be accorded an opportunity to present additional evidence 
and/or argument in light thereof.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

For the period since November 7, 1966, the RO must apply the 
version of the law that is most favorable to the veteran.  
See Karnas v. Brown, 1 Vet. App. 308 (1991).  Only the prior 
version of the law may be applied for the period before 
November 7, 1996.  See Green v. Brown, 10 Vet. App. 111, 116-
119 (1997).

Accordingly, the case is REMANDED to the AMC for the 
following action:

The AMC should review the issue and assign 
an initial rating or ratings for PTSD for 
the entire period from January 28, 1994, 
under the most favorable of the versions 
of Diagnostic Code 9411 where applicable, 
including staged ratings where warranted.  
If the decision is adverse to the veteran, 
he and his representative should be 
provided with a supplemental statement of 
the case and should be afforded an 
opportunity to respond before the case is 
returned to the Board for further review. 

The purpose of this remand is to comply with due process of 
law.  The Board intimates no opinion, legal or factual, as to 
the ultimate disposition warranted in this case.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
J. A. MARKEY	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



